Citation Nr: 9933570	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to an increased evaluation for recurrent deep 
vein thrombosis with post-phlebitis syndrome of the left leg, 
currently evaluated as 30 percent disabling.  

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to November 
1986.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied, in pertinent part, the claim of entitlement to an 
increased evaluation for recurrent deep vein thrombosis with 
post-phlebitis syndrome of the left leg.  In June 1996, VA 
received a notice of disagreement, and a statement of the 
case was issued.  In July 1996, VA received the veteran's 
substantive appeal and request for hearing.  A personal  
hearing was conducted in November 1997.  At that time, the 
veteran presented additional evidence with the proper waiver 
of Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (1999).  In December 1997, the Board 
remanded this claim for further development. 

The issue of a total rating, which was previously denied, 
will be addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected recurrent deep vein 
thrombosis with post-phlebitis syndrome of the left leg is 
manifested by stasis dermatitis and discoloration, persistent 
swelling with incomplete relief on elevation, chronic and 
severe pain, and recurrent episodes of cellulitis.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for service-
connected recurrent deep vein thrombosis with post-phlebitis 
syndrome of the left leg have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7121 (effective prior to January 12, 1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was medically discharged from service in 1986 for 
a condition manifested by left lower extremity swelling of 
unknown etiology.  In a December 1986 decision, the RO 
granted service connection for edema of the left leg and foot 
of undetermined etiology.  A rating of 10 percent was 
assigned, effective November 25, 1986. 

The post service evidence includes records of two private 
hospitalizations and a VA examination in 1989, showing left 
leg swelling and other symptoms.  The reported diagnoses 
included septic phlebitis or thrombophlebitis, deep vein 
thrombosis, and cellulitis.  Outpatient records dated to 1992 
show the veteran received frequent treatment for left leg 
symptoms such as pain and swelling related to his service-
connected condition.  In February 1992, he was hospitalized 
at a private facility with significant left lower extremity 
pain and other symptoms considered to be consistent with 
recurrent deep vein thrombosis with infection.  The veteran 
was readmitted to a private hospital in August 1992, at which 
time he was noted to have been taking his medication. 

On VA examination of October 1992, the examiner noted that 
deep vein thrombosis of the left leg was shown by 
examination, history, and recent venous Doppler studies.  At 
that time, the veteran was taking Coumadin. 

The veteran was admitted to a private hospital in April 1993 
with complaints of swelling, pain, tenderness, and elevated 
temperature of the left leg.  The admitting diagnosis was 
recurrent deep vein thrombosis, and the discharge diagnosis 
was post-phlebitic syndrome of the left lower extremity due 
to recurrent venous thrombosis.  He was readmitted in June 
1993 with complaints of a fever, headache, and constant left 
leg swelling and left thigh pain.  The admitting diagnosis 
was recurrent deep venous thrombosis, and the discharge 
diagnosis was post-phlebitic syndrome of the left lower 
extremity secondary to recurrent deep vein thrombosis.  He 
was readmitted in November 1993 with left leg symptoms.  The 
discharge diagnoses included post-phlebitis syndrome and a 
possibility of an acute superficial phlebitis, with no 
evidence of deep vein thrombosis.

A private treatment record of January 1994 indicates the 
veteran complained of pain, swelling, and redness of the left 
lower extremity for several days.  The examiner's assessment 
was acute deep vein thrombosis/phlebitis and possible chronic 
pulmonary thromboembolic disease.  The veteran was admitted 
to the hospital for treatment of deep vein thrombosis and 
acute thrombophlebitis.  

In January 1994, the veteran testified before a member of the 
Board pursuant to an appeal of the rating of his disability.  
At that time, he noted that his left leg disability had 
required periodic hospitalizations, including one that month 
to alleviate flare-ups of the condition.  He testified that 
he experienced daily pain and swelling, and that his 
condition required the use of Coumadin and support hose.  The 
veteran described how his disability interfered with 
employment.

Based on the evidence of record at the time, the Board 
granted an increased evaluation of 30 percent in a December 
1995 decision.  Subsequent to that decision, VA 
hospitalization and examination reports dated from 1994 to 
1998 were added to the claims folder. 

In August 1994, the veteran was hospitalized and treated for 
left lower extremity cellulitis.  On examination of the left 
lower extremity, there was nonpitting edema from the knee to 
the ankle, moderate erythema, mild warmth, and no cords.  
Homan's was negative.  The examiner noted an assessment of 
rule out deep venous thrombosis.  Venous dopplers were 
negative and swelling was relieved with antibiotics.  
Therefore, it was concluded that there was no deep vein 
thrombosis.  Swelling, pain, erythema and warmth, were 
decreased with intravenous antibiotics.  

The veteran's treatment records from September and November 
1994 reflect his complaints of burning sensations in the left 
leg, as well as findings of tenderness and swelling.  There 
was no evidence of deep vein thrombosis in the region 
extending from the common femoral vein to the popliteal veins 
on an ultrasound conducted in September 1994.

Treatment records from 1995 to 1996 reflect the veteran's 
continued complaints of recurrent left leg and foot pain.  
The history of deep vein thrombosis, phlebitis and cellulitis 
is also noted. 

In March 1995, the veteran was examined for Social Security 
Administration (SSA) purposes.  The examiner found that the 
most significant impairment involved chronic left lower 
extremity pain and swelling, pulmonary embolism despite 
anticoagulant, and left lower extremity cellulitis.  It was 
noted that there was venous insufficiency of the lower 
extremity with incompetency or obstruction of the deep venous 
system, and that the abnormalities were associated with 
stasis dermatitis.  The signs of the stasis dermatitis were 
noted to be left lower extremity erythema and nonpitting 
edema.  The examiner opined that the veteran, by history, had 
experienced multiple left lower extremity deep vein 
thromboses and subsequent venous incompetency and chronic 
left lower extremity pain which prevents him from standing or 
walking for periods exceeding 20 minutes at a time. 

In April 1995, the veteran was hospitalized and treated for 
cellulitis.  The left leg was red and erythematous with tight 
skin.  There was positive Homan's sign on the left, as well 
as +1 pulse on the left and +2 on the right.  There was 
erythema of the knee on the left side, and the right leg did 
not display any clubbing, cyanosis or edema.  Deep vein 
thrombosis was not shown on venous dopplers.  

An echogram was performed in May 1995.  There was no evidence 
of acute deep vein thrombosis, and there was duplication of 
the left lower extremity veins versus collaterals.  

Another examination was conducted for SSA purposes in June 
1995.  The examination of the left lower extremity was 
significant for erythema extending to the proximal left ankle 
to the left popliteal area and the pulses dorsalis pedis 
pulse was diminished on the left in comparison to the right.  
There was no cyanosis and the extremities were not cool to 
touch.  The veteran had difficulty with direct weightbearing 
on the left in comparison to the right.  He did not require 
the use of a device to assist with ambulation.  There was 
tenderness over the left calf in comparison to the right, and 
the calf seemed warm and clearly uncomfortable to the touch.  
The examiner discussed the particular physical limitations 
due to the veteran's disability, and further noted that 
despite the use of narcotic medication, chronic pain seemed 
to be present and disruptive.  It was further noted that 
elevation of the left leg appeared to be important for most 
of his waking hours. 

On the August 1995 echogram, it was noted that there had not 
been any significant interval change from June 1995, and that 
there was no evidence of acute deep venous thrombosis 
involving the venous system from the popliteal vein through 
the common femoral vein.  

The veteran was hospitalized in August 1995.  At the time of 
his admission, the duplex doppler was positive for 
superficial thrombophlebitis, and there was not a blood clot 
in the deep venous system in the area that was well 
visualized above the knee.  On examination, the left lower 
extremity was markedly swollen compared to the right.  There 
was palpable superficial venous cord in the left medial 
thigh.  There were areas of tenderness in the left medial 
thigh, the left medial knee, and the left lateral aspect of 
the left foot.  There were no peripheral stigmata of 
endocarditis, and minimal erythema near the palpable cord in 
the left medial thigh.  There was no evidence of any insect 
bites or increased warmth.  By the time he was discharged, 
the doppler was negative for any evidence of a clot and was 
well visualized above the knee.  His condition on discharge 
was stable and improved, with swelling returned to baseline.  

The veteran was hospitalized in December 1995 and treated for 
left lower leg cellulitis.  At that time, the duplex doppler 
was negative for thrombus.

The veteran was hospitalized in May 1996 and treated for left 
lower extremity cellulitis and hypercoagulability.  On 
examination, the extremities demonstrated a full range of 
motion without clubbing, cyanosis with 2+ brawny edema in the 
left lower extremity.  There was no hair loss or ulcers.  The 
examiner noticed a tender erythematous patch on the left 
lower ankle.  At that time, the physician pointed out that 
people with post-phlebitic syndrome and chronic edema are 
predisposed to recurrent cellulitis. 

A VA examination was conducted in July 1996.  The examiner 
observed mild swelling below the knee of the left lower 
extremity.  Blood pressure was 120/80 and his heart rate was 
80.  The skin appeared nonulcerated, and slightly indurated 
below the knee of the left leg.  The skin temperature was 
warm.  There was no paresthesia or cardiac involvement.  The 
examiner diagnosed post-phlebitis with left lower extremity 
swelling.  

In November 1997, the veteran testified that he experiences 
persistent swelling in the feet and legs.  He wears molded 
shoes in order to walk around.  He takes Percocet and 
Morphine for pain and to help him sleep at night.  The 
swelling is somewhat relieved after his legs are elevated for 
a long time, but returns quickly when he stands up.  He has 
limited his activities.  He does not have problems with leg 
ulcers due to his diligent care.  Periodically, there is 
darker coloration of the legs which gets deep red and then 
lightens.  He takes antibiotics to counter infections.  His 
legs feel cooler than his arms, and there is a tingling 
sensation.  He does notice itchy, scaling areas below the 
calf, and the skin peels after swelling goes down.  He has 
been unemployed, and has problems standing for long periods 
of time.  Generally, the pain starts in the lower leg from 
his feet and toes.  As the day progresses, the pain goes up 
to his groin.  He has had problems with blood clots.  He has 
been treated for his chronic pain, including the use of a 
TENS unit.  Also, he goes to the Chronic Pain Center twice a 
month.  He takes 10 milligrams Coumadin per day.  He also 
noted that a nerve block subdues the pain.  He was awarded 
disability benefits from SSA in October 1993.

The veteran was hospitalized and treated for cellulitis in 
January 1998.  The dopplers were negative for deep venous 
thrombosis.  Except for the left leg, there was no clubbing, 
cyanosis or edema, and there was full range of motion 
throughout.  The left leg had an approximately 20-centimeter 
patch of warm, tender swelling on the medial leg just below 
the calf.  The left leg was swollen to about 37.5 centimeters 
in circumference just below the calf.  An echogram did not 
reveal any significant change from prior examinations, and 
there was evidence of chronic thrombosis involving the 
proximal greater saphenous vein.  The deep venous system 
appeared patent from the level of the popliteal vein through 
the common femoral vein.  

An ultrasound performed in September 1998 was negative for 
deep venous thrombosis.  The records also show that the 
veteran was hospitalized in September 1998 for treatment of 
thrombophlebitis.  There was edema of the left lower 
extremity up to the proximal calf.  Palpable cords were 
present in the right lower extremity without edema or 
erythema.  The veteran was hospitalized and treated again for 
thrombophlebitis in October 1998.  There was shotty 
lymphadenopathy in the bilateral inguinal regions, greater on 
the left than right.  There was 1 to 2+ edema to the knee of 
the left lower extremity.  There was no skin breakdown, but 
there was erythema.  Dorsalis pedis was 2+ bilaterally.  He 
was admitted and treated again in November 1998.  The 
extremities demonstrated a full range of motion without 
clubbing, cyanosis or edema.  Left inguinal adenopathy was 
noted with 2+ left lower extremity edema, warmth and 
erythema.  Cords were not noted.  

The veteran was hospitalized and treated for cellulitis in 
February 1999.  The left lower leg was edematous, and the 
skin was erythematous and warm.  The doppler was negative for 
deep vein thrombosis.  He was hospitalized and treated for 
cellulitis again in May 1999.  There was edema with erythema 
up to proximal mid-calf of the left lower extremity.  There 
were no palpable cords.  There was considerable pain to 
palpation.  There was lymphangitic versus vascular spread of 
erythema on the medial aspect of the left thigh.  Pulses were 
good bilaterally.  There was tender adenopathy of the left 
inguinal with palpable edema.  There was no edema or erythema 
of the right leg.  


II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Service connection is currently in effect for recurrent deep 
vein thrombosis with post-phlebitis syndrome of the left leg, 
rated as 30 percent disabling under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7121.  Since the veteran 
initiated his appeal, amendments were made to the rating 
criteria used to evaluate cardiovascular disabilities.  62 
Fed. Reg. 65207-65224 (1997).  The new rating criteria took 
effect January 12, 1998.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, the new rating criteria 
are discussed in the supplemental statements of the case 
issued subsequent to the Board's 1997 remand.  

Under the old criteria, a 30 percent rating is assigned for: 
persistent swelling of leg or thigh, increased on standing or 
walking 1 to 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  A 60 percent rating is assigned for persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent rating is assigned for massive 
board-like swelling, with severe and constant pain and rest. 

Under the current rating criteria, a 40 percent rating is 
assigned when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned when there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is assigned when there is massive board-like 
edema with constant pain at rest. 

In this case, the Board finds that the old rating criteria 
are more favorable to the veteran since they do not require 
persistent ulceration for a rating of 60 percent.  It is 
clear from the examination and treatment reports that the 
veteran's condition produces discomfort to the point that it 
limits his ability to stand or walk for prolonged periods of 
time.  It is also noted that the condition is complicated by 
chronic pain, as well as recurring episodes of cellulitis 
which require hospitalization.  Also, there is evidence of 
stasis dermatitis and discoloration.  Therefore, 
collectively, the disability picture presented by the 
evidence meets the criteria for a higher rating of 60 percent 
under the old criteria since the evidence clearly shows that 
there is persistent swelling, subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation 
cyanosis.  

Although the Board has found that an increased rating of 60 
percent is warranted, the evidence does not suggest that the 
disability picture approximates the criteria for a 100 
percent rating.  The swelling and discomfort are persistent, 
but not to a degree meeting or more closely approximating 
massive board-like swelling, with severe and constant pain at 
rest.  Therefore, there is not a question as to whether a 100 
versus 60 percent rating should be assigned.  38 C.F.R. § 4.7 
(1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7121, do not provide a basis to assign an evaluation higher 
than the 60 percent rating assigned by this decision.  

Here, the preponderance of the evidence supports the 
veteran's claim to the extent that a 60 percent rating is 
warranted for his service-connected recurrent deep vein 
thrombosis with post-phlebitis syndrome of the left leg.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.


ORDER

Entitlement to an increased rating of 60 percent for 
recurrent deep vein thrombosis with post-phlebitis syndrome 
of the left leg is warranted, and the appeal is granted 
subject to regulations applicable to the payment of monetary 
benefits.


REMAND

In this case, the veteran raised the issue of a total rating 
based on unemployability in 1996.  However, the RO denied the 
claim in February 1997 on the basis that the veteran did not 
meet the schedular requirements.  Given the above decision, 
and the veteran's continued references to the matter, the 
Board finds that a remand is in order.  At this point, the 
Board does not have jurisdiction to adjudicate the 
unemployability claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  VA's General Counsel has held that 
the question of entitlement to a total rating based on 
individual unemployability is not inextricably intertwined 
with the question of entitlement to a higher schedular 
rating, and that the proper method of returning the case to 
the RO for further action is by remand rather than referral.  
VAOPGCPREC 6-96. 

Therefore, the case is REMANDED to the RO for the following 
development:

The RO should readjudicate the issue of a 
total rating based on unemployability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals


 



